DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the supercharger being connected to both the preforming device and the final forming unit and the driving device being connected to the preforming die and the liquid filling press-forming die must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both driving device [see figure 1] and pipe [see figure 2].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 4-5 and 9-10, the claims use the phrase “in communication”, it is unclear what the metes and bounds of this phrase encompasses. Specifically it is unclear if it is intending to set forth the referenced elements are in communication electrically or if it is intending to set forth the referenced elements are in communication mechanically, e.g. are connected to one another structurally. Clarification and/or correction is required.
With regards to claim 1, the claim states “the tube end self-sealing devices” in line 8, it is unclear if this limitation is intending to refer to each of the two tube end self-sealing devices or if it is intending to refer to both as a group (i.e. the elements listed thereafter are shared between both devices). For examination purposes the limitation is being interpreted as intending to refer to each tube end self-sealing device.
The claim states “one end of the tube end self-sealing punches” in line 11, it is unclear if this limitation is intending to refer to each punch or if it is intending to refer to one of the two punches. 
The claim states “a driving device electorally connected to the control system...” it is unclear if the drive device is a part of the tube end self-sealing devices or if it is further defining the forming system. For examination purposes the limitation is being interpreted as further defining the forming system.
With regards to claim 3, the claim states “wherein a coil blank arranged in a mold cavity of the preforming die is bulged into a variable diameter cylindrical prefabricated coil blank by filling a high-pressure liquid into the self-sealing liquid bag through the supercharger”, this renders the claim indefinite since the limitation appears to be setting forth method limitations within an apparatus claim. Therefore the metes and bounds of the limitation are indefinite. It is further noted that the introduction of “a coil blank” within the wherein clause renders the claim indefinite since it appears to be further defining the coil blank that has not been previously positively recited in the claims. 
The claim states “high pressure liquid is filled into the variable diameter cylindrical prefabricated coil blank....through the supercharger and the liquid through pipe”, this renders the claim indefinite since the supercharger is set forth in claim 1 to be in communication with the self-sealing liquid bag of the preforming device and not in communication with the final forming unit. It is noted the claim appears to set forth the preforming device and the final forming unit as separate elements that are not connected to one another and therefore do not appear to share common elements (supercharger, control system, etc.). Clarification and/or correction is required.
Examiner notes that no art has been applied to claims 1-5; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.

With regards to claim 8, the claim states “a coil blank arranged in the mold cavity”, it is unclear if this limitation is intending to refer to the equal diameter cylindrical coil blank previously set forth in claim 6, from which claim 8 depends, or if the limitation is intending to set forth an additional coil blank from the coil blank set forth in claim 6. For examination purposes the limitation is being interpreted as referring to the equal diameter cylindrical coil blank.
The claim states “a variable diameter cylindrical prefabricated coil blank” in line 3, it is unclear if this limitation is intending to set forth a variable diameter coil blank in addition to the one previously set forth in claim 6 or if the limitation is intending to refer to the same variable diameter coil blank of claim 6. For examination purposes the limitation is being interpreted as referring to the variable diameter coil blank of claim 6. 
With regards to claims 16-18, there appears to be insufficient antecedent basis for the limitation “the driving device” found in line 7, and the limitation “the control system” found in line 9.
The claims state “the overlapping part of the equal diameter cylindrical coil blank is unfolded along with the expansive deformation of the self-sealing liquid bag”, this renders the claim indefinite since it is unclear when the overlapping part was folded to then be unfolded. Clarification and/or correction is required.
With regards to claim 20, there appears to be insufficient antecedent basis for the limitation “the control system” found in line 5 and the limitations “the driving device” and “the upper die” found in line 12.
The claim states “a high-pressure liquid” in line 8, it is unclear if this limitation is intending to set forth a high pressure liquid in addition to the high pressure liquid set forth in claim 6 or if the limitation is intending to refer to the high pressure liquid of claim 6. For examination purposes the limitation is being interpreted as referring to the same high pressure liquid of claim 6.
The claim states “a mold cavity of the liquid filling press-forming die” found in line 15, it is unclear if this limitation is intending to set forth a mold cavity in addition to the mold cavity previously set forth in claim 6 or if the limitation is intending to refer to the mold cavity of claim 6. For examination purposes the limitation is being interpreted as referring to the mold cavity of the liquid filling press-forming die set forth in claim 6.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “arranging the equal diameter cylinder coil blank in a mold cavity of a preforming die, bulging the equal diameter cylindrical coil blank through a self-sealing liquid bag with low pressure hydraulic force, and making the equal diameter cylindrical coil blank deform into a variable diameter cylindrical prefabricated coil blank, wherein the perimeter of the variable diameter cylindrical prefabricated coil blank is equal to that of the cross section of the special-shaped component; cutting and welding the overlapped part remaining on the variable diameter cylindrical prefabricated coil blank in an axial direction to obtain a variable diameter prefabricated tube blank with a perimeter equal to that of the cross section of the special-shaped component” in combination with the rest of the claimed limitations set forth in the claim 6.
Wada et al (US 20190126714) discloses a hydroforming process comprising of a first step of press forming a hollow tube (20) with an upper die (44) and a lower die (46) to form an intermediate molded product [see figures 6A-7; paragraph 0066-0071] and a second step of hydroforming the intermediate molded product with an upper die (45) and the lower die (46) to form final product [see figures 11-12 &n 18-19; paragraphs 0073-0076].
The prior art neither alone nor in combination, anticipates nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify Wada et al would destroy the workability of the invention since it would prolong the production of the component to remove the intermediate product from the die after the first step to cut and weld and then replace it into the lower die for the second process. Claims 6-7, 11-12 and 19 are allowed.
Claims 8-10, 16-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725